Exhibit 10.28

 



AMENDMENT NO. 8

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 8 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of December 15, 2016, by and among WELLS FARGO
CAPITAL FINANCE, LLC, in its capacity as agent (in such capacity, “Agent”) for
the Lenders (as defined in the Loan Agreement referred to below), KINERGY
MARKETING LLC (“Kinergy”), and PACIFIC AG. PRODUCTS, LLC (“Pacific Ag” and
together with Kinergy, each individually, a “Borrower” and collectively, the
“Borrowers”).

 

WHEREAS, Borrowers, Agent and Lenders have entered into certain financing
arrangements as set forth in (a) the Amended and Restated Loan and Security
Agreement, dated as of May 4, 2012, by and among Agent, Lenders and Borrowers
(as amended, restated, renewed, extended, supplemented, substituted and
otherwise modified from time to time, the “Loan Agreement”) and (b) the
Financing Agreements (as defined in the Loan Agreement);

 

WHEREAS, Borrowers have requested, pursuant to Section 2.3 of the Loan
Agreement, that the Maximum Credit be increased to $85,000,000; and

 

WHEREAS, Borrowers, Agent and Lenders are willing to agree to such request,
subject to the terms and conditions of this Amendment.

 

WHEREAS, Borrowers have advised Agent that Borrowers desire to enter into new
Marketing Agreements (as defined in the Loan Agreement) with certain of the
Aventine Affiliates, each substantially in the form of Exhibit A attached hereto
(the “New Marketing Agreements”);

 

WHEREAS, Borrowers, Agent and Lenders have agreed to amend and modify certain
provisions of Loan Agreement, subject to the terms and conditions of this
Amendment.

 

NOW, THEREFORE, upon the mutual agreements and covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                   Definitions.

 

(a)                Additional Definitions. The Loan Agreement is hereby amended
to add the following new definition thereto:

 

““Amendment No. 8” shall mean Amendment No. 8 to Amended and Restated Loan and
Security Agreement, dated as of December 15, 2016.”

 

(b)                Interpretation. Capitalized terms used and not defined in
this Amendment shall have the respective meanings given them in the Loan
Agreement.

 

2.                   Consent. To the extent their consent may be necessary or
required under the Loan Agreement or the other Financing Agreement, Agent and
Lenders hereby consent to the consummation of the transactions contemplated by
the New Marketing Agreements.

 

 

 

 



 1 

 

 

3. Amendments.

 

(a)                Maximum Credit. Section 1.86 of the Loan Agreement is hereby
deleted in its entirety and the following substituted therefor:

 

“1.86 “Maximum Credit” shall mean the amount of $85,000,000.”

 

(b)                Aventine Definitions. Each reference to the terms “Aventine
Acquired Inventory”, “Aventine Affiliates”, “Aventine Revolving Agent”,
“Aventine Term Agent”, “Aventine Lenders”, “Aventine Revolving Loan Agreement”,
and “Aventine Term Loan Agreement” appearing in the Loan Agreement are hereby
replaced with, respectively, the terms “Pacific Ethanol Acquired Inventory”,
“Pacific Ethanol Affiliates”, “Pacific Ethanol Revolving Agent”, “Pacific
Ethanol Term Agent”, “Pacific Ethanol Lenders”, “Pacific Ethanol Revolving Loan
Agreement”, and “Pacific Ethanol Term Loan Agreement”.

 

(c)                Pacific Ethanol Affiliates. The definition of “Pacific
Ethanol Affiliates” (as such term has been amended by the foregoing clause (b))
set forth in the Loan Agreement is hereby deleted in its entirety and the
following substituted therefor:

 

““Pacific Ethanol Affiliates” mean, collectively, (a) Pacific Ethanol Central,
LLC (f/k/a Aventine Renewal Energy Holdings, Inc.), (b) Pacific Ethanol Aurora
West, LLC (f/k/a Aventine Renewable Energy – Aurora West, LLC), (c) Pacific
Ethanol Pekin, LLC (f/k/a Aventine Renewable Energy, Inc.), (d) Aventine
Renewable Energy – Mt Vernon, LLC, (e) Aventine Renewable Energy - Canton, LLC,
(f) Pacific Ethanol Aurora East, LLC (f/k/a Nebraska Energy, L.L.C.), (g)
Aventine Power, LLC, and (h) Pacific Aurora, LLC, in each instance, together
with its successors and assigns.”

 

(d)                Pacific Ethanol Term Loan Agreement. The definition of
“Pacific Ethanol Term Loan Agreement” (as such term has been amended by the
foregoing clause (b)) set forth in the Loan Agreement is hereby deleted in its
entirety and the following substituted therefor:

 

““Pacific Ethanol Term Loan Agreement” shall mean, collectively, (a) the Credit
Agreement, dated as of December 15, 2016, by and among the financial
institutions from time to time party thereto as lenders, CoBank, ACB, in its
capacity as agent for such financial institutions, and Pacific Ethanol Pekin,
Inc. as the borrower thereunder, (b) the Credit Agreement, dated as of December
15, 2016, by and among CoBank, ACB, in its capacity lender, Pacific Ethanol
Aurora East, LLC, Pacific Ethanol Aurora West, LLC and Pacific Aurora, LLC as
co-borrowers thereunder, and (c) any successor agreement executed by any Pacific
Ethanol Affiliate to refinance or replace such Credit Agreement or any successor
agreement, in each case, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.”

 

(e)                Marketing Agreements. The definition of “Marketing
Agreements” set forth in the Loan Agreement is hereby deleted in its entirety
and the following substituted therefor:

 

““Marketing Agreements” shall mean each of (i) the Ethanol Marketing Agreement
(Pekin Facility), dated on or about the date of Amendment No. 3, between Kinergy
and Pacific Ethanol Pekin, LLC, as amended from time to time, including
Amendment No. 1. To Ethanol Marketing Agreement dated as of December 15, 2016,
(ii) the Ethanol Marketing Agreement, dated on or about the date of Amendment
No. 8, between Kinergy and Pacific Aurora, LLC, (iii) that Co-Product Marketing
Agreement, dated on or about the date of Amendment No. 8, between Pacific Ag and
Pacific Aurora, LLC, and (iv) such other marketing agreements that may be
approved by Agent from time to time in its reasonable discretion, each as
amended, restated, supplemented or modified from time to time.”

 

 

 

 



 2 

 

 

4.                   Accordion Acknowledgment. Borrowers acknowledges and agrees
that this Amendment and the increase to the Maximum Credit set forth herein
constitutes a request by Administrative Borrower to Agent to increase the
Maximum Credit, and an increase to the Maximum Credit, under and for purposes of
Section 2.3 of the Loan Agreement.

 

5.                   Amendment Fee. In addition to all other fees, costs and
expenses payable by Borrowers to Agent and Lenders under the Financing
Agreements, Borrowers shall pay to Agent an amendment fee in the amount of
$37,500 (the “Amendment Fee”). The Amendment Fee shall be fully earned, due and
payable on the date hereof, and shall not be subject to refund or rebate for any
reason. Borrowers acknowledge and agree that Agent may, in its sole and absolute
discretion, allocate to itself or to any Lender all or any portion of the
Amendment Fee.

 

6.                   Additional Representation. In addition to the continuing
representations, warranties and covenants at any time made by Borrowers to Agent
and Lenders pursuant to the Loan Agreement and the other Financing Agreements,
Borrowers hereby jointly and severally represent, warrant and covenant with and
to Agent and Lenders that, (a) as of the date of this Amendment and after giving
effect hereto, no Default or Event of Default exists or has occurred and is
continuing and (b) Borrowers have provided to Agent true and complete copies of
the Pacific Ethanol Term Loan Agreement, as in effect as of the date hereof.

 

7.                   Release. In consideration of the agreements of Agent and
Lenders contained herein and the making of loans by or on behalf of Agent and
Lenders to Borrowers pursuant to the Loan Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Borrower and Parent on behalf of itself and its successors,
assigns, and other legal representatives, hereby, jointly and severally,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives and their respective
successors and assigns (Agent, each Lender and all such other parties being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, whether
liquidated or unliquidated, matured or unmatured, asserted or unasserted, fixed
or contingent, foreseen or unforeseen and anticipated or unanticipated, which
any Borrower or Parent, or any of its successors, assigns, or other legal
representatives and its successors and assigns may now or hereafter own, hold,
have or claim to have against the Releasees or any of them for, upon, or by
reason of any nature, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Agreement, in relation to, or in any way in
connection with the Loan Agreement, as amended and supplemented through the date
hereof, this Agreement and the other Financing Agreements. Each Borrower and
Parent understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

 

 

 

 



 3 

 

 

8.                   Conditions to Effectiveness. The effectiveness of this
Amendment shall be subject to the receipt by Agent of (a) an original (or
electronic copy) of this Amendment duly authorized, executed and delivered by
Borrowers and Lenders, (b) an original (or electronic copy) of the Pacific
Ethanol Term Loan Agreement duly authorized, executed and delivered by the
parties thereto and (c) evidence, satisfactory to Agent, of the receipt by (or
for the account of) the Pacific Ethanol Affiliates of not less than $155.1
million in principal plus accrued interest of net proceeds from the term loan
contemplated in the Pacific Ethanol Term Loan Agreement.

 

9.                   Effect of this Amendment. Except as modified pursuant
hereto, no other changes or modifications to the Loan Agreement or the other
Financing Agreements are intended or implied and in all other respects the Loan
Agreement and other Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof. To the
extent of conflict between the terms of this Amendment, on the one hand, and
Loan Agreement or the other Financing Agreements, on the other hand, the terms
of this Amendment shall control.

 

10.               Further Assurances. Borrowers shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment.

 

11.               Binding Effect. This Amendment shall be binding upon and inure
to the benefit of each of the parties hereto and their respective successors and
assigns.

 

12.               Governing Law. The rights and obligations hereunder of each of
the parties hereto shall be governed by and interpreted and determined in
accordance with the internal laws of the State of California (without giving
effect to principles of conflict of laws).

 

13.               Counterparts. This Amendment may be signed in counterparts,
each of which shall be an original and all of which taken together constitute
one agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart signed by the party to be
charged. Delivery of an executed counterpart of this Amendment electronically or
by facsimile shall be effective as delivery of an original executed counterpart
of this Amendment.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

  





BORROWERS:

 

KINERGY MARKETING LLC,

   as a Borrower

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

PACIFIC AG. PRODUCTS, LLC,

   as a Borrower

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

PACIFIC ETHANOL, INC,

   as Parent

 

By: /s/ Bryon T. McGregor                              

Name: Bryon T. McGregor

Title: CFO

 

 

 

 

AGENT AND LENDER:

 

WELLS FARGO CAPITAL FINANCE, LLC,

   as Agent and sole Lender

 

By: /s/ Carlos Valles                             

Name: Carlos Valles

Title: Vice President

 

 

 

Signature Page to 8th Amendment

 

 

 

 

 



 5 

 

 